  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


ROBERT D. ALLEN,                      )
                                      )
       Plaintiff,                     )
                                      )           CIVIL ACTION NO.
       v.                             )             2:16cv720-MHT
                                      )                  (WO)
M. REESE, Correctional                )
Officer, et al.,                      )
                                      )
       Defendants.                    )

                                  ORDER

       In the defendants’ special report, the defendants

argue that the plaintiff’s case should "be stricken"

and that he "should not be able to bring a separate

independent action" because he is a member of the class

in 14cv601-MHT Dunn v. Dunn (now called Braggs v. Dunn)

and,    as   a    class     member    has    "the    right   to    grieve

concerning any ADA-related complaints, as well as a

mechanism        for   response    and     remedy."      Special   Report

(doc. no. 14) at 5-6.

                                     ***

       It is ORDERED that, by May 23, 2019, the defendants

shall    respond       to   the   fact     that    the   consent   decree
entered in Dunn v. Dunn concerning claims arising under

the Americans with Disabilities Act and § 504 of the

Rehabilitation            Act    of     1973,   states    as     follows    with

regard to the dispute resolution process provided for

in   the   decree:          "Nothing       in   this     Amended      Agreement

establishes          a    compulsory       administrative        prerequisite

with     which       an        Inmate    must    comply       prior    to      the

initiation of a lawsuit alleging violations of the Acts

suffered during the Inmate's term of incarceration."

Consent Decree (14cv601-MHT doc. no. 728) at 71; Dunn

v. Dunn, 318 F.R.D. 652, 676 (M.D. Ala. Sept. 9, 2016)

(Thompson,       J.)      (quoting       relevant      part    of   settlement

agreement); see also id. at 678 (“A prisoner who seeks

to   assert      a       new    and     independent      claim      alleging    a

violation of the ADA or the Rehabilitation Act is free

to file such a lawsuit in federal court.”).

       DONE, this the 16th day of May, 2019.

                                            /s/ Myron H. Thompson
                                         UNITED STATES DISTRICT JUDGE
